


110 HR 3616 IH: Lewis and Clark National Historic

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3616
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mrs. Emerson (for
			 herself, Mr. Sarbanes,
			 Mr. Skelton,
			 Mr. Clay, Mr. Goodlatte, Mr.
			 Castle, Mr. Whitfield,
			 Mr. Costello,
			 Mr. Mollohan,
			 Ms. Norton,
			 Mr. Shuster,
			 Mr. Hill, Mr. Lincoln Davis of Tennessee, and
			 Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study to determine the suitability and feasibility of extending the Lewis and
		  Clark National Historic Trail to include additional sites associated with the
		  preparation and return phases of the expedition, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lewis and Clark National Historic
			 Trail Extension Study Act of 2007.
		2.DefinitionsIn this Act:
			(1)Eastern legacy
			 sitesThe term Eastern Legacy sites means the sites
			 associated with the preparation or return phases of the Lewis and Clark
			 expedition, commonly known as the Eastern Legacy, including
			 sites in Virginia, the District of Columbia, Maryland, Delaware, Pennsylvania,
			 West Virginia, Ohio, Kentucky, Tennessee, Indiana, Missouri, and
			 Illinois.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)TrailThe
			 term Trail means the Lewis and Clark National Historic Trail
			 designated by section 5(a)(6) of the National Trails System Act (16 U.S.C.
			 1244(a)(6)).
			3.Lewis and Clark
			 National Historic Trail Extension Study
			(a)In
			 generalThe Secretary shall conduct a study to determine the
			 suitability and feasibility of extending the Trail to include the Eastern
			 Legacy sites.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the
			 routes followed by Meriwether Lewis and William Clark, whether independently or
			 together, during—
					(A)the preparation
			 phase of the expedition starting in Monticello, located near Charlottesville,
			 Virginia, and traveling to Wood River, Illinois; and
					(B)the return phase
			 of the expedition from St. Louis, Missouri, to Washington, D.C.;
					(2)evaluate the
			 suitability and feasibility of adding the Eastern Legacy sites to the
			 Trail;
				(3)analyze the
			 potential impact that the inclusion of the Eastern Legacy sites is likely to
			 have on the Eastern Legacy sites; and
				(4)analyze the
			 potential impact that the inclusion of the Eastern Legacy sites in the Trail is
			 likely to have on tourist visitation to the western half of the Trail.
				(c)ReportNot
			 later than 2 years after the date on which funds are first made available for
			 the study under subsection (a), the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				
